Case 18-13758-ref       Doc 43     Filed 10/15/18 Entered 10/15/18 16:26:44            Desc Main
                                   Document      Page 1 of 6


                   UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: MARIANNE MEHALSHICK,                           :      Case No. 18-13758REF
       Debtor                                         :      Chapter 13

    OPINION IN SUPPORT OF SEPTEMBER 27 . 2018
      ORDER DENYING DEBTOR’S MOTION TO
                  RECONSIDER
               On July 9, 2018, Housing Opportunity Partners REO, LLC (“HOP”),

ﬁled its Motion for Relief from the automatic stay. On July 24, 2018, Debtor’s

counsel ﬁled Debtor’s opposition to the Motion for Relief. In her response to

paragraph 4, Debtor denied as a legal conclusion that HOP is the legal owner                 of the

property at issue. This issue, however, was not seriously in dispute. The sheriff

granted a deed to HOP and HOP recorded the sheriff’ s deed on September 17,

2013. In Debtor’s response to the Motion for Relief, moreover, Debtor admitted

that (1) HOP had moved for possession of the property at issue in 20141 and (2) on

April   19, 2016, the state court entered judgment        for possession in favor of HOP

and against Debtor.2 Finally, Debtor also admitted that an ejectment proceeding

against her had been scheduled to commence on May 24, 2016.3 Debtor admitted

that she had appealed to the Superior Court of Pennsylvania the ultimate judgment



‘
        Thereby effectively acknowledging that HOP had obtained the judgment against Debtor, had
obtained the deed from the sheriff, and owned the property.
2
        ﬁg fn. 1.
3
        ﬁg fn. 1.
Case 18-13758-ref        Doc 43     Filed 10/15/18 Entered 10/15/18 16:26:44               Desc Main
                                    Document      Page 2 of 6


against her for possession      of the property. On June 8, 2018, the Superior Court

denied Debtor’s appeal, and the Court certiﬁed that Debtor’s appeal was

discontinued on July 6, 2018. Also on July 6, 2018, Debtor ﬁled her petition

initiating her bankruptcy.4

                HOP’s Motion for Relief was originally scheduled to be heard on

August   1,   2018. The hearing was continued to August 16, 2018 at the request                  of

the parties. The day before the continued hearing, Debtor’s counsel ﬁled a written

request to continue the hearing because Debtor had told them only that day that the

sheriff‘s sale had been obtained through alleged fraud and other illegal conduct by

HOP’s counsel. Counsel made no explanation of why Debtor had not given the

information to either the Court or counsel or both at the start of the case in June

2018. Neither did counsel explain why the alleged conduct had not been presented

to the state court that had entered the orders.5 Neither did counsel explain why their

response to the Motion for Relief contained no mention whatsoever about the

alleged fraud. The source and sole basis of the allegation              of HOP’S bad conduct

was Debtor, Whom counsel could have presented as a Witness at the hearing




4
        This was not Debtor’s ﬁrst bankruptcy. She has ﬁled the following eight bankruptcies: Nos. 98-
24501 (dismissed), 00-24039 (dismissed), 03-22068 (dismissed), 06—21732 (dismissed), 07-21329
(dismissed), 10-23 525 (dismissed), 12-12268 (dismissed), and 18—13758 (this case -— the Trustee’s
pending motion to dismiss this case is awaiting resolution of this dispute).
5
        HOP later revealed, in the hearing on the Motion To Reconsider, that Debtor’s claim of fraud had
been presented to the Pennsylvania Superior Court, which considered it and then rejected Debtor’s appeal.

                                                    2
Case 18-13758-ref       Doc 43   Filed 10/15/18 Entered 10/15/18 16:26:44       Desc Main
                                 Document      Page 3 of 6


scheduled the next day. I considered and then denied counsel’s request for a

continuance.


                On August 16, 2018, I conducted a hearing on the Motion for Relief.

Both Debtor’s counsel and HOP’S counsel appeared by telephone and made it clear

that the hearing was procedurally more         of an argument. I agreed. Debtor did not

attend the hearing, but I reiterate that her counsel did appear by telephone. I

considered the information and arguments presented by both counsel, made my

decision, and signed my Order granting HOP’S Motion for Relief that day.


                 Debtor ﬁled her pro   se   (counsel apparently had nothing to do with it)

Motion To Reconsider my August          16   Order on August 30, 2018; HOP responded

on September 10, 2018, by opposing reconsideration. I conducted the hearing on

Debtor’s Motion To Reconsider on September 27, 2018, after which I entered my

Order denying Debtor’s Motion. On October 9, 2018, Debtor ﬁled her pro             se


(again, counsel apparently has nothing to do with it) appeal from my denial         of her

pro   36   Motion To Reconsider. I ﬁle this brief Opinion pursuant to Local

Bankruptcy Rule 8003-1 in support of my September 27, 2018 Order denying

Debtor’s Motion To Reconsider.


                 During the September 27 hearing, Debtor made two arguments. First,

she stated repeatedly that she wanted the automatic stay reimposed so she could
Case 18-13758-ref        Doc 43      Filed 10/15/18 Entered 10/15/18 16:26:44                Desc Main
                                     Document      Page 4 of 6


have an opportunity to litigate her argument in state court. She described how the

state court foreclosure judgment entered against her was fraudulently obtained.                      I

responded to Debtor’s statements by advising her that, because the automatic stay

had been terminated by my August 16, 2018 Order, she was free to raise any and

all of her arguments in the state court without the need for further action by me.6

Her second argument was to have me hear the merits of her fraud claims and

substitute my judgment for that          of the state court judges.

                 Both Debtor and counsel for HOP advised me during the September

27 hearing that the mortgage foreclosure complaint had been ﬁled sometime in

2006. The parties have been litigating this matter in one form and forum or another

for the   12 years   following that date. In addition, counsel for HOP stated without

contradiction that Debtor had defaulted in her mortgage in 2004 and was

delinquent on her mortgage continuously for 14 years. Counsel for HOP also stated

that Debtor had raised her claim that the foreclosure judgment was fraudulently

obtained in her Superior Court appeal. Debtor disputed this statement. Counsel for

HOP produced a copy          of Debtor’s Superior Court brief that her counsel had ﬁled.

The brief was Exhibit A attached to HOP’s response to the Motion To Reconsider,

gag   Brief For Appellant, Marianne Mehalshick,              et. a1., 1465   EDA 2016, ﬁled with


6
         Because Debtor is free to return to state court to raise this issue, and any other issue, without
further intervention by me, there was and is no need for me to reconsider my September 27 Order on that
basis.
Case 18-13758-ref        Doc 43      Filed 10/15/18 Entered 10/15/18 16:26:44                Desc Main
                                     Document      Page 5 of 6


the Pennsylvania Superior Court, at pp. 16-17. This exhibit clearly corroborated

counsel’s claim that the allegation         of fraud had been presented to the Superior

Court. The Supeﬁor Court rejected Debtor’s appeal in its Judgment Order ﬁled on

June 8, 2017, ﬁnding that Debtor had waived her right to raise the issues argued in

her appeal.


                 Debtor was seeking to have me act as an appellate court to reverse the

decisions   of the state trial court and the Superior Court. I advised the parties during

the September 27 hearing that I lacked jurisdiction, pursuant to the                  R_og_1g§r_-



Feldman doctrine, to entertain Debtor’s request.7 District of Columbia Court of

Appeals    V.   Feldman, 460 US. 462, (1983); Rocker V. Fidelity Trust Co., 263 US.

413, (1923). See Gage V. Wells F argo Bank, 521 Fed. Appx. 49, 50-51 (3d Cir.

2013)(bankruptcy court lacks jurisdiction under Rooker—Feldman doctrine to rule

on a debtor’s claim that a state court foreclosure judgment was fraudulently

obtained); Great Western Mining and Mineral Co. V. Fox Rothschild, LLP., 615

F.3d 159, 166 (3d Cir. 2010).          I therefore    denied Debtor’s Motion To Reconsider

and signed the September 27, 2018 Order at the conclusion                    of the hearing. As I had

explained to Debtor, she remains unconstrained by the Bankruptcy Code from




7
       I also stated that collateral estoppel and res judicata might also bar the relief Debtor is seeking.
The record before me at the hearing, however, was insufﬁcient for me to fully and properly analyze those
issues. Any such analysis would have been improper because I lack jurisdiction under the Rooker-
F eldman doctrine to consider Debtor’s request for relief.

                                                     5
Case 18-13758-ref        Doc 43      Filed 10/15/18 Entered 10/15/18 16:26:44                Desc Main
                                     Document      Page 6 of 6


returning to the state court to raise any issues relating to the alleged fraud relating

to the mortgage foreclosure judgment. Beyond that, she is permitted to press any

other issue in state court at this time, because I granted relief from the automatic

stay in my August 16, 2018 Order.


                I enter this Opinion in support of my September 27, 2018 Order

denying Debtor’s Motion To Reconsider.8 Rooker-Feldman barred and bars me

from hearing Debtor’s claims because: (1) Debtor lost in state court; (2) Debtor

complains    of an injury caused by the         state court judgment; (3) the state court

judgment was rendered before the bankruptcy case was ﬁled; and (4) Debtor

invites me to review and reject the state court decisions.              ﬁg, 521 Fed. Appx.            50—



51; Great Western, 615 F.3d at 166. Debtor may, however, raise her claims in state

court without the need for further intervention by me.9


DATE: October 12, 2018                           BY THE GOURT


                                                 RICHARD E. FEHLING
                                                 Chief United States Bankruptcy Judge



3
         I had addressed and questioned Debtor at length during the hearing on her Motion To Reconsider
about her raising these issues in state court and my inability to act as an appellate court overseeing the
state court decisions. The transcript of the hearing will reveal further support for the September 27 Order
in my colloquy and questioning the parties. No written transcript of the hearing has been prepared, but we
listened to the oral record of the hearing.
9
         I have stated that Debtor has the right to return to state court to press her claims in defense of
HOP’s further efforts to obtain her property. By that statement, I do not mean to say that I have evaluated
in any respect whether Debtor’s claims of fraud do or do not have any merit whatsoever. I have made no
such determination.
